DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “tooth bottom circle of the gear” (clm. 5 and 8) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 
Claim Objections
Claim 1 objected to because of the following informalities: the recitation (ln. 12-15) “pushing a second punch into the through hole of the guide die subsequently to the material, inserting a tooth pressing part formed on an outer peripheral part of the second punch into the tooth profile groove of the guide die to move the second punch along the tooth profile groove of the guide die” should read, for example, ‘pushing a second punch into the through hole of the guide die subsequently to the material, thereby inserting a tooth pressing part formed on an outer peripheral part of the second punch into the tooth profile groove of the guide die and moving the second punch along the tooth profile groove of the guide die’, since the tooth pressing part is part of the second punch and is not inserted separately as the claim implies (the italics represent the suggested language). Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office Action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office Action.
This application includes one or more claim limitations that do not use the word “means,” but nonetheless invokes 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder (first prong of the three-prong test) that is coupled with functional language (second prong) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier (third prong).
Such claim limitation(s) is/are:
“a tooth pressing part…to move the second punch” (clm. 1)
“a housing part” for housing shed material (clm. 2, 5)
“a concave housing part” for housing an excess thickness of the material (clm. 3, 8)
“a tooth pressing part configured to press” (clm. 4)
“a transfer part configured to transfer” (clm. 6, 7)
However, the specification appears to be devoid of any corresponding structure for each of said limitations. Thus, said limitation cannot be interpreted under 35 U.S.C. 112(f). If applicant intends to have this limitation interpreted under 35 U.S.C. 112(f), applicant may 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. 112(b) for being dependent on a rejected base claim.
Regarding claim 1: the claim recites “A method for forging a gear comprising…” (ln. 1) and “the method comprising” (ln. 4). Thus, it is unclear where the preamble ends and the body of the claim begins.
It is unclear if the “one side of the tooth profile die” (ln. 5) is the same as or different than the one side of the tooth profile die recited in line 2.
The claim recites “stacking the material and the second punch” (ln. 16) and then recites “a stacked state” in line 18. It is unclear if the “stacked state” is referring to the state created by stacking the material and the second punch, or a different stacked state. 
It is unclear if the “external teeth” (ln. 21) are the same as or additional to the external teeth recited in line 3.
There is no antecedent basis in the claim for “the first punch side” (ln. 21-22), and it is unclear what structure the recitation is referring to.
Regarding claim 3: there is no antecedent basis for “the material side” and “the tooth bottom circle of the gear”. Further, it is unclear which structure the material side is referring to.
Regarding claim 4: the claim recites “a guide die configured to be disposed on one side of the tooth profile die” (ln. 7) and “the first punch pushes the first material and the second punch” (ln. 16). However, the tooth profile die and the first punch have not been positively recited since they were first introduced in the preamble of the claim, and it is improper to further limit positively recited structure of a claim relative to structure that is not positively recited. Therefore, it is unclear whether applicant intends for the tooth profile die and the first punch to be part of the claimed invention.
The claim recites “the first punch pushes the first material and the second punch into the tooth profile groove of the tooth profile die in a stacked state so that they pass therethrough” (ln. 16-28). It is unclear if the term “they” includes the first punch also, or only the first material and the second punch.
There is no antecedent basis in the claim for “the first punch side” (ln. 21), and it is unclear what structure the recitation is referring to.
Regarding claims 5 and 8: there is no antecedent basis in the claims for “the tooth bottom circle of the gear” (clm. 5, ln. 11-12; clm. 8, ln. 7).
Regarding claim 6: there is no antecedent basis in the claim for “the first material side”, and it is unclear what structure the recitation is referring to.
Regarding claim 7: there is no antecedent basis in the claim for “the second material side” (last line), and it is unclear what structure the recitation is referring to.
Regarding claims 1-8: claim limitations “a tooth pressing part…to move the second punch” (clm. 1), “a housing part” for housing shed material (clm. 2, 5), “a concave housing part” for housing an excess thickness of the material (clm. 3, 8), “a tooth pressing part configured to press” (clm. 4), “a transfer part configured to transfer” (clm. 6, 7), invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The written description appears to be devoid of any corresponding structure for each of said claim limitations.
Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claims so that the claim limitations will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the functions recited in the claims, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the functions so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed functions, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed functions. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Arita et al. (JP S58107213 A), hereinafter ‘Arita’, in view of Roger (US 3,828,628 A).
Regarding claim 1: Arita discloses a method for forging a gear (Title) comprising pushing a material (7, fig. 5) into a through hole (16) of a tooth profile die (14) from one side of the tooth profile die by a first punch (22) and then discharging a gear (24) having external teeth formed thereon from the other side of the tooth profile die by the first punch (see fig. 5), the method comprising:

pushing the material (7) into the through hole (19) of the guide die (18);
pushing a second punch (10, figs. 4, 5) into the through hole (19) of the guide die (18) subsequently to the material (7), a tooth pressing part (an outer circumferential portion of 10) formed on an outer peripheral part of the second punch (10), and stacking the material (7) and the second punch (10) in this order (see fig. 5); and
pushing the material (7) and the second punch (10) into the tooth profile groove (formed by blades 17) of the tooth profile die (14) in a stacked state to pass them there-through (see fig. 5), wherein
the tooth pressing part (the outer circumferential portion of 10) of the second punch (10) covers, when the material (7) passes through the tooth profile groove (formed by blades 17) of the tooth profile die (14), at least an edge of a region where external teeth are formed on a surface of the material (7) on the first punch side.
Arita is silent regarding the through hole (19) of the guide die (18) having an inside diameter that is smaller than an outside diameter of an end of the through hole (16) of the tooth profile die (14).
However, Roger teaches an apparatus for forging a gear, the apparatus comprising a punch (11, fig. 4), a guide die (33), and a tooth profile die (29); and the guide die comprises a through hole having an inside diameter size (C) smaller than an outside diameter size (D) of one 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arita such that the through hole of the guide die has an inside diameter that is smaller than an outside diameter at an end of the through hole of the tooth profile die, thereby facilitating engagement of the first material, as taught by Roger.
Arita is also silent regarding a tooth profile groove being formed on an inner peripheral surface of the guide die, is continuously connected with the tooth profile groove of the tooth profile die, and the tooth pressing part is inserted into the tooth profile groove of the guide die.
However, Roger teaches the guide die (33) and the tooth profile die (29) have tooth profile grooves that are continuously connected (see fig. 4, the diagonal, parallel lines—representing tooth profile grooves—shown on an inner peripheral surface of the dies 29, 33 are continuously connected). Roger further teaches that the guide die serves as a preform die which forms the teeth of the gear in one of successive steps of tooth formation (col. 5, ln. 23-26), which makes it possible to obtain an extremely accurate product that corresponds exactly to the dimensions of the die. And it would be obvious to anybody, not just the skilled artisan, that the reason for configuring the tooth profile grooves of the dies to be continuously connected is so that the material does not get jammed within the dies, as would be the case if the tooth profile grooves were not continuously connected.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide die of Arita to include tooth 
Regarding claim 4, which is being examined as best understood: Arita discloses an apparatus for forging a gear that pushes a first material into a through hole of a tooth profile die from one side of the tooth profile die by a first punch and then discharges a gear having external teeth formed thereon from the other side of the tooth profile die by the first punch, the apparatus for forging a gear comprising:
a second punch (10, fig. 5) configured to be stacked with the first material (7); and
a guide die (18) configured to be disposed on one side of the tooth profile die (14) and the first material and the second punch are inserted into the guide die in this order (see fig. 5, first material 7 is inserted first followed by second punch 10), wherein the guide die comprises a through hole (19),
a tooth profile groove (formed by blades 17) that is formed on the tooth profile die (14),
the first punch (22) pushes the first material (7) and the second punch (10) into the tooth profile groove (formed by blades 17) of the tooth profile die (14) in a stacked state so that they pass therethrough (see fig. 5), and
the second punch (10) includes a tooth pressing part (an outer circumferential portion of 10) configured to press at least an edge of a region where external teeth are formed on a 
Arita is silent regarding the through hole (19) of the guide die (18) having an inside diameter that is smaller than an outside diameter of an end of the through hole (16) of the tooth profile die (14).
However, Roger teaches an apparatus for forging a gear, the apparatus comprising a punch (11, fig. 4), a guide die (33), and a tooth profile die (29); and the guide die comprises a through hole having an inside diameter size (C) smaller than an outside diameter size (D) of one end (top end) of the through hole of the tooth profile die, and that this configuration facilitates engagement of the first material (1) (col. 5, ln. 37-46).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arita such that the through hole of the guide die has an inside diameter that is smaller than an outside diameter at an end of the through hole of the tooth profile die, thereby facilitating engagement of the first material, as taught by Roger.
Arita is also silent regarding a tooth profile groove being formed on an inner peripheral surface of the guide die, is continuously connected with the tooth profile groove of the tooth profile die, and the tooth pressing part is inserted into the tooth profile groove of the guide die.
However, Roger teaches the guide die (33) and the tooth profile die (29) have tooth profile grooves that are continuously connected (see fig. 4, the diagonal, parallel lines—representing tooth profile grooves—shown on an inner peripheral surface of the dies 29, 33 are continuously connected). Roger further teaches that the guide die serves as a preform die 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide die of Arita to include tooth profile grooves configured to be continuously connected to the tooth profile grooves of the tooth profile die, thereby providing Arita with a preform die so that the teeth of the gear are formed in successive steps in order to produce extremely accurate gears, as taught by Roger. The proposed modification would result in Arita being configured such that the tooth pressing part is inserted into the tooth profile groove of the guide die.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Arita, in view of Roger, and further in view of Endo et al. (US 2014/0007640 A1), hereinafter ‘Endo’.
Regarding claim 6, which depends on claim 4: the modification of Arita in view of Roger set forth in claim 4 above is silent regarding a transfer part configured to transfer a predetermined product shape to an end surface of the first material is formed on a surface of the second punch on the first material side.
However, Endo teaches a device and method of forging, the device comprising a first punch (1, fig. 1D) and a second punch (40) having a transfer part (42, fig. 6A, 6B) formed on a surface of the second punch (40) and is configured to assist, along with the first punch (1) and 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arita’s second punch to include a transfer part, thereby enabling the second punch to be rotated more assuredly, as taught by Endo.
Regarding claim 7, which depends on claim 4: Arita discloses the apparatus for forging a gear is a continuous forging apparatus in which the first material (7), the second punch (10), and a second material (10a) are inserted into the through hole (19) of the guide die (18) in this order (see fig. 5).
The modification of Arita in view of Roger set forth in claim 4 above is silent regarding a transfer part configured to transfer a predetermined product shape to an end surface of the first material is formed on a surface of the second punch on the first material side.
However, Endo teaches a device and method of forging, the device comprising a first punch (1, fig. 1D) and a second punch (40) having a transfer part (42, fig. 6A, 6B) formed on a surface of the second punch (40) and is configured to assist, along with the first punch (1) and the (2), in transferring a predetermined product shape to an end surface of the first material (W1, fig. 1B) since it provides a force in opposition to the press force of the first punch and a flat profile of the work-piece. Endo further teaches that the transfer part (42) allows the second 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arita’s second punch to include a transfer part, thereby enabling the second punch to be rotated more assuredly, as taught by Endo.
Allowable Subject Matter
Claims 2-3, 5 and 8 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	the prior art, as exemplified by Arita et al. (JP S58107213 A), Roger (US 3,828,628 A), and Endo et al. (US 2014/0007640 A1), fails to anticipate or render obvious in combination the following limitations in combination with the other limitations of the claims:
all limitations of claims 2 and 3
“a tubular member…configured to be disposed between the first plate member and the second plate member” (clm. 5)
“a concave housing part that is continuously formed on a surface of the second punch”
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kawai et al. (JP 6393599 B2; family member of the reference listed on the IDS); teaches the claimed subject matter except a second punch
 Yang (US 5,996,229 A); teaches the claimed subject matter except first and second punches
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303) 297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED O BROWN/Examiner, Art Unit 3725    

/EDWARD T TOLAN/Primary Examiner, Art Unit 3725